 

So OH YN HD A fF WY LO =

NO wo NO WHO HN HN WN NH NO HF KF — HS eS ee Oi ee es ee ee
Oo SN DN AW BP WN KH CO CO FH HT HDB A BB WH NHB KH CO

 

 

———— FILED

nF gem
Li we ED
eteemcinamatincenn Boob haf Wiad

JAN 28 2019

AT
CLERK US
WESTERN DISi
BY

 

  

T¢ mh
DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-010RSM
Plaintiff, PRAECIPE FOR A SUMMONS

V.

HUAWEI DEVICE USA, INC.,
Defendant.

 

 

TO: THE CLERK OF THE ABOVE-ENTITLED COURT
You will please issue a summons on an Indictment filed herein to:

HUAWEI DEVICE USA, INC.
c/o Robert Westinghouse, Esquire
Yarmuth Wilsdon PLLC

directing said organization to appear at the United States Courthouse, 700 Stewart Street,
Seattle, Washington, before Chief United States District Court Judge Ricardo S. Martinez, on
February 28, 2019, at 9:30 a.m., to answer to an Indictment charging violations of Title 18,

United States Code, Sections 1343, 1512(c)(2), 1832(a)(1)-(5), and 2.

DATED this 28th day of January, 2019.
Am (WS

TODD GREENBERG

THOMAS M. WOODS

Assistant United States Attorneys
SECRET: YES:__ NO: XX

PRAECIPE FOR SUMMONS - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970

 
